DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crooks et al. (US 2005/0066984) in view of Mironeasa et al. “Grape Seed: Physiochemical, structural characteristic and oil content”, Journal of Agroalimentary Processes and Technologies 2010, 16 (1), 1-6 (January 2010).
Claims 1, 6, 7, and 13-15. Crooks et al. discloses a cigarette with a filter element incorporating an adsorbent material (Abstract). In one preferred embodiment, the adsorbent is activated carbon. Preferred carbonaceous materials are provided by carbonizing or pyrolyzing bituminous coal, tobacco material, softwood pulp, hardwood pulp, coconut shells, almond shells, grape seeds… and the like ([0054]).
Crooks et al. does not explicitly disclose that the activated carbon particles have a length, width, and height wherein at least two of the length, width, and height are independently in a range from 1 mm to 7.5 mm.
Mironeasa et al. lists the dimensions of a variety of different grapes, and the length, width, and thickness all fall within a range of 2.75 mm and 6.89 mm (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the grape seeds incorporated into the filter element of Crooks et al. would have dimensions falling within the claimed ranges since Mironeasa et al. demonstrates that a variety of grape seeds all have dimensions falling within the claimed range.
Claim 2. Modified Crooks et al. does not disclose that the activated carbon particle comprises binder (Crooks [0050]-[0054]).
Claims 3 and 4. Modified Crooks et al. discloses that the adsorbent 34 is used in granular or particulate solid form and that the terms "granular" and "particulate" are intended to encompass both non-spherical (ellipsoid) shaped particles and spherical particles (Crooks [0052]).
Claim 5. Modified Crooks et al. discloses that the activated carbon material is prepared by carbonizing or pyrolyzing grape seeds (Crooks [0054]).
Claim 11. Modified Crooks et al. discloses that the adsorbent material/activated carbon is incorporated into a filter element (Crooks et al. Abstract).
Claim 12. Modified Crooks et al. discloses that the adsorbent material incorporated into the filter element is is activated carbon. Preferred carbonaceous materials are provided by carbonizing or pyrolyzing bituminous coal, tobacco material, softwood pulp, hardwood pulp, coconut shells, almond shells, grape seeds… and the like (Crooks et al. [0054]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crooks et al. (US 2005/0066984) in view of Mironeasa et al. “Grape Seed: Physiochemical, structural characteristic and oil content”, Journal of Agroalimentary Processes and Technologies 2010, 16 (1), 1-6 (January 2010) and further in view of Nordskog et al. (US 2016/0128294).
Claims 8 and 9. Crooks et al. in view of Mironeasa et al. discloses the smoking article of claim 1 but does not explicitly disclose that the activated carbon particle has a specific weight.
Nordskog et al. teaches a variety of seeds having different shapes which may be incorporated into tobacco products ([0024]). Nordskog et al. discloses that the amount of treated plant seeds incorporated within a given article can vary, but will generally not exceed about 10 weight percent and will typically not exceed about 10 weight percent, based on the total dry weight of the smoking article within which the treated plant seed is incorporated. The amount of treated plant seeds incorporated can generally be the amount of treated plant seeds needed for the desired amount of modifying agent to be provided. When the treated plant seed is employed within a smoking article, the amount of seed incorporated typically is at least about 0.5 weight percent, generally at least about 1 weight percent or at least about 2 weight percent, and often at least about 5 weight percent, based on the total dry weight of the smoking article. Typically, such values are less than about 25 weight percent, generally less than about 20 percent, and often less than about 15 percent, based on the total dry weight of the smoking article. It is notoriously well known in the art that a typical cigarette weighs approximately 1 gram, thus the amount of seed incorporated typically is at least about 20 mg, often at least about 50 mg, and less than 150 mg (Nordskog [0059]). Since the range disclosed by Nordskog overlaps the claimed ranges of 10 mg to 60 mg and 20 mg to 40 mg, a prima facie case of obviousness exists (MPEP 2144.05(I)).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crooks et al. (US 2005/0066984) in view of Mironeasa et al. “Grape Seed: Physiochemical, structural characteristic and oil content”, Journal of Agroalimentary Processes and Technologies 2010, 16 (1), 1-6 (January 2010) and further in view of Yang et al. (WO 2009/080368).
Claim 10. Crooks et al. in view of Mironeasa et al. discloses the smoking article of claim 1 but does not explicitly disclose that the activated carbon particle has a specific surface area.
Yang et al. discloses a smoking article with a cigarette filter which includes an adsorbent 12 dispersed within. The adsorbent 12 is preferably activated carbon in the form of beads which can be manufactured via the carbonization of coal, wood, pitch, peat, cellulose fibers, lignite, or olive pits (Abstract; Page 5, line 16-Page 6, line 3). The activated carbon is adapted to adsorb constituents of mainstream smoke, including aldehydes, ketones, and other volatile compounds (Page 5, line 34-Page 6, line 3). The activated carbon has an appropriate surface area to preferentially adsorb or absorb targeted constituents from smoke. The preferred activated carbon typically has a surface area greater than about 50m2/g, e.g. at least about 100, 200, 500, 1000, or 2000 m2/g (Page 6, lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the adsorbent particles of Modified Crooks et al. have a surface area greater than about 50m2/g, e.g. at least about 100, 200, 500, 1000, or 2000 m2/g (Page 6, lines 17-20) so as to have an appropriate surface area to adsorb targeted constituents from smoke, as taught by Yang et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747